Institutional Class Class A (Ticker/CUSIP) (Ticker/CUSIP) American Independence Capital Defender Fund CDCIX CDCAX 267623363 267623447 NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus FUND SUMMARY – CAPITAL DEFENDER FUND 2 Investment Objectives/Goals. 2 Fees and Expenses of the Fund. 2 Principal Investment Strategies, Risks and Performance. 3 Portfolio Management. 5 Purchase and Sale Information. 5 Tax Information. 5 Financial Intermediary Compensation. 5 MORE ABOUT THE FUND 6 Additional Information About The Fund’s Objective and Investment Strategies. 6 Related Risks. 11 Fund Management 14 INVESTING WITH THE FUND 16 Choosing A Class Of Shares. 16 Opening an Account 18 Exchanging Shares. 19 Redeeming From Your Account 20 Other Shareholder Servicing Information. 21 Calculating Share Price. 24 Distribution and Service (12b-1) Fee Plan. 25 Dividends, Distributions and Taxes. 26 FINANCIAL HIGHLIGHTS. 28 SERVICE PROVIDERS. 29 NOTICE OF PRIVACY POLICY & PRACTICES. 30 ADDITIONAL INFORMATION. 32 The system and methods for continuously offered guaranteed fund with full and permanent allocation to risky markets investments is Protected by U.S. Patents 7,685,056, 8,024,257 and 8,103,581; Patents Pending in the U.S. and other countries. The Notice of Privacy Policy & Practices of the Fund is included with this Prospectus, but is not considered to be a part of the Prospectus. Capital Defender Fund FUND SUMMARY – CAPITAL DEFENDER FUND Investment Objectives/Goals. The Fund’s goal is to seek capital appreciation and to preserve invested capital during the Covered Period. The Covered Period will run from the inception date of the Fund through the five year anniversary of that date, or if that day is not a business day, the first business day thereafter. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in the “Investing With The Fund” section starting on page 16 of the Fund’s Prospectus. Institutional Class A Class Shares Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as apercentage of offering price) None 4.75 % Maximum Deferred Sales Charge (Load) (as a percentage of theNet Asset Value at purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that youpay each year as a percentage of the value of yourinvestment) Management Fee 0.75 % 0.75 % Distribution (12b-1) and Service Fees None 0.35 %(1) Other Expenses(2) 0.82 % 0.82 % Acquired Fund Fees and Expenses(2) 0.10 % 0.10 % Total Annual Fund Operating Expenses 1.67 % 2.02 % Fee Waivers and Expense Reimbursements(3) -0.52 % -0.52 % Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements (3) 1.15 % 1.50 % (1) The Board has approved a Rule 12b-1 plan with a 0.25% distribution fee for Class A Shares. In addition, the Board has approved a Shareholder Services Plan for Class A Shares which would provide for a fee paid monthly at an annual rate of up to 0.25%. At the present time, the Fund is assessing 0.10% of the distribution fee and is assessing the full 0.25% shareholder servicing fee. (2) Other Expenses and Acquired Fund Fees and Expenses are based on estimated amounts for the current fiscal year. (3) American Independence Financial Services, LLC (“AIFS” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2013 in order to keep the Total Annual Fund Operating Expenses at 1.05% of the Fund’s average net assets for the Institutional Class Shares and 1.40% of the Fund’s average net assets for the Class A Shares. The contractual expense limitation does not apply to “Acquired Fund Fees and Expenses”. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board of Trustees. 2 Example Based on the fees and expenses above, this example helps you compare the cost of investing in each share class of the Fund with the cost of investing in other mutual funds. The example assumes the fees and expenses above remain the same.
